Citation Nr: 1815482	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-25 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a claim for panic and bipolar disorder.  

3.  Entitlement to service connection for a psychiatric disorder other than PTSD.  

4.  Entitlement to service connection for a bilateral knee condition.  

5.  Entitlement to service connection for a lower back condition.  

6.  Entitlement to a rating in excess of 20 percent for a left shoulder disability.  

7.  Entitlement to a compensable rating for a hearing loss disability.  



REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to October 1975.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Center in North Little Rock, Arkansas.  The Veteran timely disagreed with the decision in a June 2012 Notice of Disagreement to the issues of PTSD, bilateral knee condition, lower back condition, increased rating for left shoulder, and hearing loss disability.  Although the Veteran disagreed only with the PTSD finding, the RO included the additional psychiatric issues of schizophrenia and manic depression in the subsequent May 2014 Statement of the Case.  The Board has recharacterized the remaining psychiatric issues other than PTSD on appeal as a generalized claim for any psychiatric disorder, in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran appeared before the undersigned Veterans Law Judge in a videoconference hearing in August 2017.  The transcript of the hearing is associated with the electronic claims file.  

The issues of entitlement to an increased rating for the left shoulder and hearing loss disabilities, and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a December 2004 rating decision, the RO denied service connection for PTSD.  The Veteran was notified of the decision and of his appellate rights, but he did not perfect an appeal subsequent to the issuance of the Statement of the Case in August 2005.  

2.  Evidence received since the December 2004 rating decision denying service connection for PTSD does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.  

3.  In a July 2004 rating decision, the RO denied service connection for bipolar disorder and panic disorder.  The Veteran was notified of the decision and of his appellate rights, but he did not perfect an appeal subsequent to the issuance of the Statement of the Case in August 2005.  

4.  Evidence received since the July 2004 rating decision denying service connection for bipolar and panic disorder relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

5.  The Veteran's bilateral knee condition was not incurred in and does not otherwise relate to active service.  

6.  The Veteran's lower back condition was not incurred in and does not otherwise relate to active service.  


CONCLUSIONS OF LAW

1.  The December 2004 rating decision, which denied service connection for PTSD, is final.  38 U.S.C. § 7105 (West 2004); 38 C.F.R. § 3.105 (2004).  

2.  New and material evidence has not been received to reopen the claim for service connection for PTSD.  38 U.S.C. §§ 5104, 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).  

3.  The July 2004 rating decision, which denied service connection for bipolar and panic disorder, is final.  38 U.S.C. § 7105 (West 2004); 38 C.F.R. § 3.105 (2004).  

4.  New and material evidence has been received to reopen the claim for service connection for bipolar and panic disorder, characterized as any acquired psychiatric disorder except PTSD.  38 U.S.C. §§ 5104, 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).  

5.  The criteria for entitlement to service connection for a bilateral knee condition have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.310 (2017).  

6.  The criteria for entitlement to service connection for a lower back condition have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II.  Petition to reopen claim for service connection for PTSD and Bipolar Disorder

In a July 2004 rating decision, the RO denied entitlement to service connection for bipolar and panic disorder.  In a December 2004 rating decision, the RO denied entitlement to service connection for PTSD.  The RO issued a separate Statement of the Case for each of these two issues in August 2005 in response to the Veteran's Notice of Disagreement dated January 2005.  The Veteran did not file a timely appeal to either decision and they became final.  38 U.S.C. § 7105 (West 2004); 38 C.F.R. § 3.105 (2004).  

In the October 2011 rating decision, it appears that the RO has reopened the claim for service connection for PTSD and then denied the underlying claim on the merits.  In the same October 2011 decision, the RO denied reopening the claim for bipolar and panic disorder based on a lack of new and material evidence.  New and material evidence is required to reopen the previously denied claim of entitlement to service connection for PTSD, and bipolar disorder with panic disorder [herein "bipolar disorder."]  

In reviewing the October 2011 decision, the Board has determined that a new and material evidence analysis is proper for the bipolar disorder and PTSD issues on appeal, as they were clearly adjudicated by the respective July and December 2004 decisions.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter).  

Regardless of the AOJ's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the AOJ should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the PTSD issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The question of whether new and material evidence has been received sufficient to reopen the matter is a threshold question in any case involving a previously denied claim.  Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  That is, a finally decided claim must be reopened where the claimant submits new and material evidence relative to a fact that was unestablished at the time of the prior final decision on the claim.  Shade, 24 Vet. App. at 119.  

For the purpose of reopening a claim, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  

	a.  PTSD

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has not been received since the final December 2004 rating decision denying service connection for PTSD.  Specifically records including, but not limited to, medical treatment records from Central Arkansas VA HCS, as well as other recent VA treatment records, a July 2010 preliminary medical review for PTSD, April 2011 and December 2011 VA examinations, and a May 2011 addendum opinion, reveal evidence that may be new, as in not previously submitted, but is not material.  This new evidence was cumulative and redundant, as these records still showed no diagnosis of PTSD related to military service or evidence of confirmed stressors for the Veteran.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board finds that the additional medical evidence of record does not constitute new and material evidence to reopen the claim for PTSD.  In short, this evidence, if presumed credible, still does not relate to an unestablished fact necessary to substantiate the PTSD claim, i.e. a diagnosis of PTSD related to military service, and does not raise a reasonable possibility of substantiating the claim.  

The Board notes that since the prior December 2004 decision denying entitlement to service connection for PTSD, the Veteran was adjudicated favorably in February 2005 by the Social Security Administration to receive disability benefits.  The records indicate that the decision is partially based on resolving PTSD symptoms.  However, the medical records related to that decision, including a March 2003 psychiatric assessment refer to childhood trauma and substance abuse issues and not military service as a basis for possible PTSD symptoms; these issues are also addressed by the VA examiner in December 2011.  Therefore the Board finds that the April 2011 VA examiner's determination that the Veteran does not have PTSD, and the prior lack of confirmation for stressors related to the Veteran's active service, render the evidence of PTSD symptoms referenced in the Social Security Administration documents as lacking materiality.  

Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied PTSD claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  

Given that new and material evidence has not been submitted, the Board will not adjudicate the underlying claim for PTSD.  

	b.  Bipolar Disorder 

On the other hand, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the final July 2004 rating decision denying service connection for bipolar disorder.  Specifically, the Veteran has submitted statements, e.g. February 2006, and testified at the August 2017 Board hearing that he was hospitalized for psychiatric reasons in 1975 and 1976 at Clarke and Scott Air Force Base hospitals.  The Veteran was denied service connection for bipolar disorder in the July 2004 rating decision based on a lack of evidence that psychiatric problems developed during service or within one year of service.  The rating decision discussed that the Veteran's service treatment records (STRs) showed treatment for heroin abuse but no mental health disorder diagnosis.  

Since the time of the prior final rating decision in July 2004, the Veteran has continued to be treated for bipolar disorder and substance abuse.  The Veteran's records document hospital admissions in 2011 with admitting diagnoses of schizophrenia and substance induced mood disorder.  Both of these disorders present similar initial symptoms to bipolar disorder.  The Veteran was treated for heroin abuse during active service, and as the use of opioids like heroin can be related to the development of substance induced mood disorder, the Board finds that the Veteran has presented new and material evidence to reopen the claim for bipolar disorder.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  

The Board is not making a determination on the merits of the underlying claim because it is remanding the bipolar disorder issue as part of a claim for service connection for any psychiatric disability other than PTSD.  

III.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Bilateral Knee Disability and Lower Back Disability

Upon review of the medical evidence of record, the Board has determined that service connection for a bilateral knee disability and a lower back disability is not warranted.  

The Veteran's service treatment records (STRs) show complaint of knee pain and lower back pain in August 1972.  The Veteran's entrance and separation examinations are silent with respect to notations for bilateral knee problems and back problems.  

At a VA examination in October 2010, the examiner referenced the notation in the Veteran's STRs and concluded that the lower back and knee complaint in service was the result of an acute condition which the STRs state was related to a viral condition and running.  The Veteran was in a car accident in April 1973 during service, which resulted in injuries supporting service connection for his left shoulder.  Per the VA examiner, the car accident did not result in documentation of problems with the Veteran's bilateral knees or spine.  X-rays from July 2010 showed a normal spine with no complaints of radiculopathy.  The examiner diagnosed the Veteran with bilateral patellofemoral syndrome in the knees with patellar laxity and mild degenerative joint disease and opined that the condition was less likely than not related to active service.  The examiner diagnosed the Veteran with lumbosacral strain without degenerative disc disease and opined that the condition was less likely than not related to active service.  

The Veteran's medical treatment records show complaints of bilateral knee pain and lower back pain over the years, but no medical records indicating that the conditions are related to active service or have been present since service.  

The Board has considered the Veteran's lay statements asserting a connection between his bilateral knee pain, lower back pain, and his active service based on his duties repairing airplanes which required jumping from heights.  In this regard, while the Veteran is competent to testify concerning that which is within the realm of his personal knowledge such as knee and back pain, his lay testimony is not competent evidence of a link between any knee or back conditions and his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony is not competent to prove that which would require specialized knowledge or training).  In addition, no medical professional has confirmed a link between a bilateral knee disorder or lower back disability and the Veteran's active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis, or when the layperson is describing symptoms which support a later diagnosis by a medical professional).  

The Board also notes that the Veteran contends that his bilateral knee pain and lower back pain is related to his amputated foot condition, for which he uses a prosthesis or a wheelchair.  The Veteran claimed at the August 2017 hearing that being in a wheelchair all day makes his knees and back hurt and that the prosthesis can make his knees hurt.  As to secondary service connection, a disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  According to medical records, the Veteran has diabetes mellitus and the amputation was a result of complications from that disease.  As the Veteran is not service-connected for diabetes mellitus, service connection on a secondary basis is not warranted.  

In summary, the weight of the evidence does not support a finding that the Veteran's bilateral knee disability or lower back disability are etiologically related to a disease, injury, or event in active service, or to a service-connected disability.  As a result, service connection on a direct or secondary basis is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for a bilateral knee disability or a lower back disability.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

The petition to reopen the claim for posttraumatic stress disorder (PTSD) based upon the submission of new and material evidence is denied.  

New and material evidence having been submitted, the Veteran's claim of service connection for bipolar disorder is reopened; to this limited extent, the appeal for that issue is granted.  

Entitlement to service connection for a bilateral knee condition is denied.  

Entitlement to service connection for a lower back condition is denied.  


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  

The Veteran contends that his left shoulder disability and hearing loss disability have increased in severity.  

The Veteran was last afforded a VA examination for his left shoulder disability in January 2013, and for his hearing loss disability in August 2010.  While mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course, in the present case a new examination is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

The Veteran contended at the August 2017 hearing that his left shoulder disability has worsened in that lifting weight on it causes pain, the limitation of motion has decreased, and he has regular flare-ups about two or three times per week.  The Board also notes that the Veteran is now living in an assisted living facility as his health overall has declined.  

Additionally, any new VA examination should adhere to the guidelines of recent case law.  The Board observes that a recent opinion issued by the Court of Appeals for Veteran Claims (Court) is potentially applicable to the current appeal.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Veteran was most recently afforded a VA examination for bilateral hearing loss in August 2010.  He has been wearing hearing aids for eight or nine years according to his testimony from the August 2017 hearing, which would be around the same time as the previous VA examination.  An updated examination to provide a status of the level of bilateral hearing disability is in order.  

The RO denied service connection for schizophrenia and manic depression in the October 2011 rating decision based on a lack of clinical diagnosis.  The Board has reopened the Veteran's claim for bipolar disorder, and has expanded the claim to include any psychiatric disorder other than PTSD.  The Board notes that both bipolar disorder and schizophrenia are often referred to as manic depression.  The Veteran's medical records contain references to multiple psychiatric disorders.  Two separate June 2011 hospital admissions documented the Veteran was initially assessed with schizophrenia in one instance and substance induced mood disorder in another.  A September 2002 VA treatment record documents a diagnosis of bipolar disorder.  An April 2007 letter from a treating psychiatrist documents a diagnosis of bipolar disorder with psychosis.  The Veteran was afforded a VA examination in April 2011 for PTSD.  The Veteran's STRs document substance abuse in service and the Veteran's post-service records document that his substance abuse is often intertwined with psychiatric admissions and treatment.  

The Veteran was afforded a VA psychiatric examination in December 2011.  However, the examiner limited the scope of the inquiry to whether or not the Veteran had depression as secondary to his service-connected shoulder disability.  The examiner chose "no mental diagnosis" in response to the question of the Veteran's level of impairment with regard to mental diagnoses.  As mentioned previously, the Veteran has extensive mental health treatment records indicating several possible psychiatric diagnoses.  Once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, while the December 2012 VA examination was adequate with respect to a determination of depression as secondary to service-connected shoulder disability, it was not adequate for a determination on eligibility for service connection of other psychiatric disorders.  Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed psychiatric disorders.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding treatment records (to include any private, VA, or military) for his disabilities, with specific focus on his claim of mental health inpatient status at Clark or Scott Air Force Bases in or about 1975 or 1976.  With any assistance required from the Veteran, make appropriate efforts to obtain any outstanding treatment records identified by the Veteran.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected left shoulder disability by an appropriate medical professional.  All appropriate tests and studies shall be conducted.  

All relevant electronic records, including a copy of this remand, must be sent to the examiner for review.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia.  

The examiner should conduct a thorough examination of the Veteran's service-connected left shoulder disability and report on the nature, severity, and extent of any associated symptomatology related to the shoulder disability.  This should include a report of the ranges of motion of the arm on both active motion and passive motion and in both weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should also specifically answer the following question:

What is the extent of any additional limitation in motion (in degrees) of the arm/shoulder due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use?

The Board recognizes the difficulty in making such determinations but requests that the examiner provide his or her best estimate based on the examination findings and statements of the Veteran, as such is required by the law as interpreted by the Court.  

The examiner must provide reasons for any opinion given.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his disabilities.  

3.  Arrange for the Veteran to be examined by a VA audiologist to determine the current severity of his bilateral hearing loss disability.  Based on a review of the entire record and puretone audiometric testing with Maryland CNC speech discrimination testing, the examiner should note all pertinent features and findings needed to apply the relevant rating criteria.  Specifically, the examiner should note all results of puretone audiometric testing, with puretone average thresholds and Maryland CNC speech discrimination scores (in percentages) for both ears, as well as any functional impairment reported.  Any medical opinions offered must include a complete rationale.  

4.  Schedule the Veteran for a VA psychiatric examination by a VA professional qualified to make psychiatric examinations.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must state that the claims file was reviewed.  All necessary tests should be conducted.  Based on the review of all the evidence of record, the VA examiner is asked to address the following questions:

(a)  The VA examiner shall list all of the Veteran's current psychiatric disorder diagnoses.  

(b)  The examiner is asked to discuss the relationship, if any, between the Veteran's substance abuse during active service, and his diagnosed psychiatric disorders.  

(c)  Then, for each diagnosis, the examiner should set forth a medical opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any identified psychiatric disorder(s) was incurred in or is otherwise related to service.  

A rationale for any opinion reached should be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative.

5.  Thereafter, readjudicate the remaining increased rating claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


